UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6116



DONALD CARR,

                                              Petitioner - Appellant,

          versus


ADRIENNE POTEAT, Warden; MICHAEL GAINES,
United States Parole Commission Chairman,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-2071-AM)


Submitted:     May 18, 2001                 Decided:   October 1, 2001


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Carr appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Carr v. Poteat, No. CA-00-2071-AM (E.D. Va. Dec. 20, 2000).      We

grant Carr’s motion to amend his informal brief to correct a typo-

graphical error, and the corrected pages have been filed.    We deny

his motion for a preliminary injunction and his request for a cer-

tificate of appealability.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                 2